—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated July 30, 1998, which granted the defendant’s motion to dismiss the complaint as time-barred by the one-year Statute of Limitations.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint as time-barred by the one-year Statute of Limitations set forth in CPLR 215 (3) (see, e.g., Friedman v Gallinelli, 240 AD2d 699). Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.